"SECOND ADDENDUM"

 

This Second Addendum is intended to amend that Distributor Agreement executed on
June 24th 2013 between Alkame Water, Inc. ("Distributor") and Xtreme
Technologies, Inc. ("Company"), as follows:

 

1. The term commencement date for purposes of Section II of the Distributorship
Agreement is hereby extended to June 15, 2013.

 

2. Subsection III F. is hereby deleted in its entirety and restated as follows:

 

"F. Distributor shall supply all bottles, caps, labels and boxes required by
Company to manufacture the New Brand. Company shall not be responsible for any
delays in production caused by Distributor’s failure to provide such materials
to Company on a timely basis. Pricing for bottling and/or licensing the
production of product shall be determined by Company and mutually agreed upon by
the parties. Company shall give Distributor at least 30 days, prior notice of
any increases in the pricing."

 

3. All other terms and conditions of the Distributorship Agreement shall remain
in full force and effect and not be altered or amended by this Second Addendum.

 

/s/ Jeffery Crandall Date: 6/24/13 Xtreme Technologies, Inc., President/CEO    
  /s/ Robert Eakle Date: 6/24/13 Alkame Water, Inc., President  



1

 

